:'AO 245D (CASD Rev, 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT                                            I JUL 1 2 2019 I
                                             SOUTHERN DISTRICT OF CALIFORNIA                               CLERK. L,,S DiSifi.i·::T cou~7
                                                                                                        SOUTHER~ OiS,.RICT OF C,'...L:FOR~IA
                                                                                                                                      DE~L ~,..
               UNITED STATES OF AMERICA                                JUDGMENT IN A CRIM:1:N-A:rrt~l"El---~c::._:.J
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                 V.

                 YVETTE MONIQUE AVILA                                     Case Number:        18CR0509-DMS

                                                                       Marcus Bourassa FD
                                                                       Defendant's Attorney
  REGISTRATION NO.               66447298
  •-
  THE DEFENDANT:
  cgj admitted guilt to violation of allegation(s) No,        1 (Judicial Notice taken)

  D    was found guilty in violation ofallegation(s) No,
                                                            -------------- after denial of guilty.
  Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

  Allegation Number                   Nature ofViolatiou
              I                       Committed a federal, state or local offense




      Probation is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
  material change in the defendant's economic circumstances.


                                                                        Date oflmposition of Sentence



                                                                        HON. Dana M. abraw
                                                                        UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               YVETTE MONIQUE AVILA                                                      Judgment - Page 2 of2
CASE NUMBER:             18CR0509-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWENTY-ONE (21) MONTHS as follows: EIGHTEEN (18) MONTHS concurrent and THREE (3) MONTHS
 consecutive to sentence in 19cr0478-DMS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:
       1st - Defendant participate in the RDAP program.
       2nd - Defendant be designated to a facility as close as possible to Texas.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
                                                                   ------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR0509-DMS
